                         THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     CASE NO: 5:20-cr-00305-M

                                              }
UNITED STATES OF AMERICA,                     }
                                              }
                        Plaintiff,            }
                                              }            ORDER
        V.                                    }
                                              }
CHARLES ANTHONY PITTMAN,                      }
                                              }
                        Defendant.            }
                                              }

       This matter is before the Court on the unopposed motion of Defendant Charles Anthony

Pittman to continue the arraignment in this matter.        [DE-28 .]   For good cause shown,

Defendant' s motion to continue is hereby GRANTED and this matter is continued to the

September 29, 2020, term of court.

       The Court has determined that the ends of justice outweigh the interests of the defendant

and the public in a speedy trial. The delay occasioned by the continuance shall be excluded in

computing the defendant' s speedy trial time. See 18 U.S.C. § 3161(h)(7)(A).

       This the '2 {~    y of August, 2020.




                                                   ?kl!'/YlyJ$ Jl
                                                    RICHARD E. MYERS II
                                                    UNITED STATES DISTRICT JUDGE




             Case 5:20-cr-00305-M Document 29 Filed 08/21/20 Page 1 of 1
